Case 1:15-cr-00307-RJS Document 73 Filed 06/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

we ee ee eee ee ee ee ee ee ee eee xX
UNITED STATES OF AMERICA : TO BE FILED UNDER SEAL
~V.- : LIMITED UNSEALING ORDER
RUDY JAMES, : 15 Cr. 307 GK)

Defendant. :
eee eee eee x

It is hereby ordered that the guilty plea proceeding on July 31, 2015, the exhibits marked
during that proceeding, and the charging instruments in the above-captioned case, with respect to
Defendant Rudy James, are hereby unsealed for the purpose of providing these materials to

defense counsel and the Court in United States v. John Todd Williams, 14 Cr. 784 (AT).

a “ :
oN : }
an a i ff.

fe Le }

THE HONORABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

24 lo

 

 
